[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR SUMMARY JUDGMENT (#104)
In this action plaintiff seeks to recover, under the provisions of Conn. Gen. Stat. 52-572, against the parent or legal guardian of a minor for damages caused by the negligence of such minor in the operation of a motor vehicle without consent of the owner.
On motion for summary judgment the rules require that judgment be rendered forthwith if the pleadings, affidavits and other proof submitted show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law. Connecticut Practice Book 5384.
Defendant has submitted an affidavit which supports her claim for summary judgment and plaintiffs have failed to submit any evidence to the contrary. Where, as here, a party does not respond to the proof offered by the moving party, the court is entitled to rely on the facts stated in the affidavit of the movant. Bartha v. Waterbury House Wrecking Co., 190 Conn. 8,11.
A review of the proof submitted by defendant and a consideration of the applicable law causes the court to conclude that there is no genuine issue of fact and that defendant is entitled to judgment as a matter of law.
Accordingly, the motion is granted and summary judgment is rendered for the defendant.
PURTILL, J. CT Page 3358